Order entered November 21, 2017




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-01293-CV

                       IN RE TOYOTA MOTOR CORPORATION AND
                       TOYOTA MOTOR SALES, U.S.A, INC., Relators

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-15296

                                              ORDER
                         Before Justices Lang-Miers, Myers, and Boatright

        Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus and LIFT the Court’s November 9, 2017 stay of both the November 2, 2017

discovery order and the deposition of relators’ corporate witnesses. We ORDER relators to bear

the costs, if any, of this original proceeding.


                                                           /s/   ELIZABETH LANG-MIERS
                                                                 JUSTICE